DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the entered amendments and remarks filed with the AFCP 2.0 request submitted on 02/12/2021. In the current amendments, claims 1, 8, and 15 are amended. Claims 1-20 are pending and have been examined.
In response to the amendments and remarks filed on 02/12/2021, the 35 U.S.C. 103 rejection to claims 1-20 made in the previous Office Action has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a system for compact tree representation for machine learning. None of the prior arts, either alone or in combination, teaches the following limitations:
...generate, using the frequency and the relationship between the nodes, a compact tree representation model, the compact tree representation model including a matrix, wherein a first cell of the matrix associated with the pair of nodes indicates a number of times the process corresponding to the first node calls the process corresponding to the second node; and process, using a machine learning technique, the compact tree representation model comprising a pattern identification.

Independent Claim 8 is directed to a method for compact tree representation for machine learning. None of the prior arts, either alone or in combination, teaches the following limitations:


Independent Claim 15 is directed to a non-transitory machine-readable medium for compact tree representation for machine learning. None of the prior arts, either alone or in combination, teaches the following limitations:
...generating, using the frequency and the relationship between the nodes, a compact tree representation model, the compact tree representation model including a matrix, wherein a first cell of the matrix associated with the pair of nodes indicates a number of times the process corresponding to the first node calls the process corresponding to the second node; and processing, using a machine learning technique, the compact tree representation model comprising a pattern identification.

The closest prior arts of record are the following:
Kennedy et al. (US 2018/0081880 A1) teaches ranking electronic information based on determined similarities.
Batruni (US 10,521,458 B1) teaches data clustering using a matrix to represent a graph.
PURI et al. (US 2016/0371489 A1) teaches event anomaly analysis and prediction, which includes accessing a master directed graph that specifies known events and transitions between the known events.
Kang et al. (“GBASE: A Scalable and General Graph Management System”) teaches a scalable and general graph management and mining system.
Baset et al. (US 10,423,408 B2) teaches identifying and isolating library code that has been obfuscated in software applications.
Wu et al. (“Network Classification Using Adjacency Matrix Embeddings and Deep Learning”) teaches a novel adjacency matrix embedding technique which converts the small piece of the network into an image.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 8, and 15, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125